     Case 2:20-cv-11487-RGK-MAA Document 17 Filed 04/01/21 Page 1 of 1 Page ID #:53



 1                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
      Anthony Bouyer                                      Case No. 2:20-cv-11487-RGK-MAA
11
                             Plaintiff(s),                ORDER DISMISSING ACTION FOR
12                                                        LACK OF PROSECUTION
      vs.
13
      LBA RV-Company XXV, LP, et al
14
                             Defendant(s).
15
16
17           On March 24, 2021, the Court issued an Order to Show Cause (OSC) why the case
18    should not be dismissed for lack of prosecution [15], defendant Chatsworth Hotel LP’s Answer
19    was due on or before March 4, 2021. The Court reviewed the response to the OSC filed by
20    plaintiff on March 30, 2021. The Court does not find good cause, therefore, the Court orders the
21    matter dismissed for lack of prosecution.
22           IT IS SO ORDERED.
23
      Dated: April 1, 2021
24                                                        R. GARY KLAUSNER
                                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
